Case 2:19-cv-00336-JRG Document 250 Filed 03/08/21 Page 1 of 4 PageID #: 16215




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

               Plaintiff,

               v.                                          Civil Action No. 2:19-cv-00336-JRG
                                                           JURY TRIAL DEMANDED
SPRINT COMMUNICATIONS CO. L.P.,
SPRINT SOLUTIONS, INC., and SPRINT
SPECTRUM L.P.,

               Defendants.


                             JOINT MOTION TO STAY
                    ALL DEADLINES AND NOTICE OF SETTLEMENT


       Plaintiff Barkan Wireless IP Holdings, L.P. and Defendants Sprint Communications Co.

L.P., Sprint Solutions, Inc., and Sprint Spectrum L.P. (“Parties”) have settled, in principle, this

matter between the Parties. Accordingly, the Parties jointly move the Court to stay the above-

captioned case, including any and all deadlines on the Court’s Docket Control Order, for

fourteen days (14) days in which to finalize the settlement of this matter.
Case 2:19-cv-00336-JRG Document 250 Filed 03/08/21 Page 2 of 4 PageID #: 16216




Dated: March 8, 2021

     Respectfully submitted,                     Respectfully submitted,

      /s/ Max L. Tribble, Jr.                     /s/ David E. Finkelson (w/ permission)
     Max L. Tribble, Jr. – Lead Counsel          David E. Finkelson (pro hac vice)
     Texas State Bar No. 20213950                Lead Attorney
     Justin Nelson                               Justin R. Lowery
     Texas State Bar No. 24034766                MCGUIREWOODS LLP
     SUSMAN GODFREY, LLP                         800 East Canal Street
     1000 Louisiana Street, Suite 5100           Richmond, VA 23219-3916
     Houston, Texas 77002                        Tel: 804-775-1000
     Telephone: (713) 651-9366                   Fax: 804-698-2016
     Facsimile: (713) 654-6666                   dfinkelson@mcguirewoods.com
     mtribble@susmangodfrey.com                  jlowery@mcguirewoods.com
     jnelson@susmangodfrey.com

     Matthew R. Berry                            Jason W. Cook
     Washington State Bar No. 37364              Texas State Bar No. 24028537
     Alexander W. Aiken                          Matthew W. Cornelia
     Washington State Bar No. 55988              Texas State Bar No. 24097534
     SUSMAN GODFREY, LLP                         MCGUIREWOODS LLP
     1201 Third Ave., Suite 3800                 2000 McKinney Avenue, Suite 1400
     Seattle, Washington 98101                   Dallas, TX 75201
     Telephone: (206) 516-3880                   Tel: (214) 932-6400
     Facsimile: (206) 516-3883                   Fax: (214) 932-6499
     mberry@susmangodfrey.com                    jcook@mcguirewoods.com
     aaiken@susmangodfrey.com                    mcornelia@mcguirewoods.com

     William D. O’Connell                        Meghan M. Rachford (pro hac vice)
     New York State Bar No. 5491014              MCGUIREWOODS LLP
     SUSMAN GODFREY, LLP                         Promenade
     1301 Avenue of the Americas, 32nd Fl.       1230 Peachtree Street, N.E., Suite 2100
     New York, New York 10019-6023               Atlanta, GA 30309
     Telephone: (212) 336-8330                   Tel: (404) 443-5500
     Facsimile: (212) 336-8340                   Fax: (404) 443-5599
     boconnell@susmangodfrey.com                 mrachford@mcguirewoods.com

     Michael F. Heim                             Robert W. Weber (TX 21044800)
     Texas State Bar No. 09380923                SMITH WEBER, L.L.P.
     Robert Allen Bullwinkel                     5505 Plaza Drive
     Texas State Bar No. 24064327                PO Box 6167
     Blaine Andrew Larson                        Texarkana, Texas 75503
     Texas State Bar No. 24083360                Tel: (903) 223-5656
     HEIM, PAYNE & CHORUSH, LLP                  Fax: (903) 223-5652
     Heritage Plaza                              bweber@smithweber.com

                                             2
Case 2:19-cv-00336-JRG Document 250 Filed 03/08/21 Page 3 of 4 PageID #: 16217




     1111 Bagby Street
     Suite 2100                                       Counsel for Defendants Sprint
     Houston, TX 77002                                Communications Co. L.P., Sprint
     Telephone: (713) 221-2000                        Solutions, Inc., and Sprint
     Facsimile: (713) 221-2021                        Spectrum L.P.
     blarson@hpdlp.com
     mheim@hpcllp.com
     abullwinkel@hpcllp.com

     S. Calvin Capshaw
     Texas State Bar No. 03783900
     Elizabeth L. DeRieux
     Texas State Bar No. 05770585
     CAPSHAW DERIEUX LLP
     114 E. Commerce Ave.
     Gladewater, TX 75647
     Telephone: (903) 845-5770
     ccapshaw@capshawlaw.com
     ederieux@capshawla.com

     T. John Ward, Jr.
     Texas State Bar No. 00794818
     Claire Abernathy Henry
     Texas State Bar No. 24053063
     Andrea L. Fair
     Texas State Bar No. 24078488
     WARD, SMITH & HILL, PLLC
     PO Box 1231
     Longview, Texas 75606
     Telephone: (903) 757-6400
     Facsimile: (903) 757-2323
     jw@wsfirm.com
     claire@wsfirm.com
     andrew@wsfirm.com

     Attorneys for Plaintiff Barkan Wireless IP
     Holdings, L.P.




                                                  3
Case 2:19-cv-00336-JRG Document 250 Filed 03/08/21 Page 4 of 4 PageID #: 16218




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via the Court’s CM/ECF system on March 8, 2021.

                                                          /s/ William D. O’Connell




                                              4
